Citation Nr: 0533229	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 to October 1980.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran had 
requested a Travel Board hearing.  In correspondence dated in 
April 2005 he withdrew the request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.

The veteran claims he contracted hepatitis C during service 
either from air gun injections, exposure to bilge water, or 
dental surgery with unsterilized dental tools.  He has 
submitted articles showing it is theoretically possible for 
someone to contract hepatitis C from air gun injections.  He 
alleges he has no other risk factors for the disease.  The 
record documents a history of treatment for alcohol abuse. 

The record reflects that the veteran has hepatitis C.  It is 
presumed that he was given air gun injections in service.  
Determining whether an air gun injection (or other alleged 
risk factor in service) caused the appellant's hepatitis C is 
a medical question that must be answered by someone with the 
requisite medical expertise.  The file does not contain a 
medical opinion regarding the etiology of the veteran's 
hepatitis C, including whether it resulted from an event in 
service.  
It also appears that pertinent medical records remain 
outstanding.  In his claim received in March 2003, the 
veteran reported that he has seen a Dr. Slushenger; the file 
does not contain any medical records from Dr. Slushenger.  
Additionally, the file does not contain the medical records 
from when the veteran's hepatitis C was initially diagnosed, 
in 1997.  Records pertaining to the initial diagnosis of the 
disability at issue are likely to contain information 
pertinent to the matter at hand.  In this regard, the veteran 
is advised that 38 C.F.R. § 3.158(a) provides that where 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.	The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for his 
hepatitis C prior to March 1998 and to 
provide releases for records of such 
treatment or evaluation.  Of 
particular interest are the records 
generated when hepatitis C was 
initially diagnosed (apparently in 
1997), and records from Dr. 
Slushenger.  The RO should obtain 
complete records of all such treatment 
and evaluations from all sources 
identified by the veteran.  If any 
requested records are unavailable, or 
the search for such records otherwise 
yields negative results, it should be 
so documented in the claims file, 
along with an explanation for the 
negative result (records 
unavailability).

2.	The RO should then arrange for the 
veteran to be examined by an 
appropriate physician to determine the 
likely etiology of his hepatitis C.  
His claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
elicit from the veteran detailed 
information concerning all possible 
risk factors for his development of 
hepatitis C.  Based upon the 
examination and review of the claims 
file, the examiner should express an 
opinion as to whether it is at least 
as likely as not that the veteran's 
hepatitis C resulted from infection in 
service (as opposed to any postservice 
risk factors for the disease).  The 
examiner should specifically comment 
on allegations that the hepatitis C 
arose from air gun injections, and 
should also indicate whether the 
length of time lapse between service 
and the initial diagnosis of hepatitis 
C is a factor for consideration.  The 
examiner must explain the rationale 
for all opinions given.

3.	Thereafter, the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond. The case should then be 
returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


